Citation Nr: 0516386	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04 05-810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to 
August 1953.  He died in April 2003.  The appellant is his 
daughter.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the appellant's claim for 
accrued benefits.  

Per the veteran's request, a hearing before the Board was 
scheduled for April 2004, but in March 2004 she wrote the 
Board and canceled the hearing.  So her request for the 
hearing is considered withdrawn.  38 C.F.R. § 20.702(e) 
(2004).

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

Prior to his death, in April 2003, the veteran was receiving 
a nonservice-connected disability pension, and special 
monthly pension (SMP) based on the need for aid and 
attendance.  

In April 2003, the same month the veteran died, the appellant 
filed an informal claim for accrued benefits.  In June 2003, 
she submitted a formal claim (see VA Form 21-601) for accrued 
benefits based on the following unreimbursed expenses:  a 
hospital bill in the amount of $916.12; an ambulance bill in 
the amount of $330.40; and medical expenses paid by her 
father in calendar year 2002 and listed on a Medical Expense 
Report (MER) submitted to the RO in January 2003.  She 
attached invoices from the hospital and ambulance service, 
indicating those amounts were due and owing.  She also 
submitted a copy of the MER submitted by her father in 
January 2003.  (The Board notes there appears to be two 
versions of this MER - one is apparently a draft copy that 
was not actually submitted.  Regardless, the entries and 
amounts seem to be the same on both versions).  Outlined 
below are the reasons the Board is remanding this claim for 
additional development.

The Appellant's Representative

The veteran's representative was the Disabled Veterans of 
America (DAV) (see VA Form 21-22 dated in November 1996).  
The appellant, however, has not formally designated a 
representative for herself.  In correspondence to the RO 
and the Board, she seems to indicate that she believes DAV is 
her representative.  In order to make this official, however, 
she should fill out an "Appointment of Veterans Service 
Organization as Claimant's Representative" form (VA Form 21-
22).  So on remand, the RO should send her a letter 
requesting that she complete and return VA Form 21-22, if she 
indeed wishes to designate DAV or another veterans service 
organization as her representative.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The RO provided notice of the VCAA's implementing regulation, 
38 C.F.R. 
§ 3.159, in its February 2004 statement of the case (SOC).  
Other than this, the RO provided no other notice or 
assistance to the appellant.  So a remand is necessary to 
provide the appellant with the requisite notice and 
assistance - particularly notice relating to the evidence 
necessary to substantiate her claim.

The Appellant's Relationship to the Veteran

In July 2003, the RO sent the appellant a letter denying her 
claim because there was "no accrued amount payable."  There 
was no further explanation.  In the February 2004 SOC, the RO 
discussed the reason for the denial.  Specifically, the RO 
stated that "[a]n adjustment to his award was not made prior 
to his death, therefore, there would be accrued benefits 
payable.  However, there is no one eligible for accrued 
benefits based on relationship.  These benefits, if payable, 
will be based on reimbursement."

In reviewing the record, however, as mentioned, it appears 
the appellant is indeed the veteran's daughter, and accrued 
benefits are available to the veteran's children (in equal 
shares), assuming he did not have a spouse at the time of his 
death.  See 38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. § 
3.1000(a)(1)(ii) (2004).  So it is unclear why the RO denied 
her claim based on relationship.  So if necessary, on remand, 
the RO should request that she submit whatever evidence 
necessary to establish that she indeed is the veteran's 
daughter.  The Board notes there is a birth certificate in 
the c-file, which indicates the veteran had a daughter in 
July 1959.  The last name of the appellant does not match the 
name on the birth certificate - but presumably because she 
married at some point and no longer has her maiden name.  If 
the RO deems it necessary to establish entitlement, the RO 
should request that she submit evidence establishing her 
relationship to the veteran (i.e., documents showing she 
changed her last name when married).

January 2003 MER

Generally, under 38 U.S.C.A. § 5121, periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals - 
including his heirs.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004).  

Normally, in order to support a claim for accrued benefits, 
the veteran must have had a claim pending at the time of 
death for such benefits or else be entitled to them under an 
existing rating or decisions.  Jones v. West, 136 F.3d 1299 
(Fed. Cir. 1998); see also Zevalkink v. Brown, 6 Vet. App. 
483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996) 
(accrued-benefits claimant has right to stand in the shoes of 
the veteran and pursue his claim after his death).

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension, which the veteran in this case received 
prior to his death.  Under 38 U.S.C.A. § 1521, veterans who 
have served on active duty during a period of war, as defined 
in the statute, and who are disabled in the various ways 
described in the provision are entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income.  Under 38 U.S.C.A. § 1503(a)(8), annual income 
for purposes of pension calculation under Chapter 15 includes 
payments of any kind and from any source except, inter alia, 
the amount equivalent to payments for unreimbursed medical 
expenses to the extent they exceed five percent of the 
maximum annual rate of pension.  See 38 C.F.R. 
§ 3.272(g) (2004); see also Conary v. Derwinski, 3 Vet. App. 
109, 110 (1992) (per curiam).  If a VA pension recipient 
submits a pension eligibility verification report (EVR) or 
MER each year within an annual reporting period established 
by VA, certain unreimbursed medical expenses may be excluded 
from the annual income reported by the recipient and used by 
VA to calculate or adjust the amount of pension received.  
Consequently, a veteran's submission of an EVR or MER 
may result in retroactive upward adjustment of pension for 
the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 
2002); 38 C.F.R. § 3.272(g) (2004); Conary, 3 Vet. App. at 
110.

The applicable statutory provision regarding accrued 
benefits, 38 U.S.C.A. 
§ 5121(a), provides, in pertinent part, that accrued benefits 
shall be paid upon a veteran's death only if that individual 
was either (1) "entitled [to the periodic monetary benefits] 
at death under existing ratings or decisions", or (2) there 
existed "evidence in the file at [the] date of death . . . 
[of periodic monetary benefits] due and unpaid ...".  Id. at 
111.  In a concurring opinion, it was noted that any 
information in a veteran's file upon his or her death, which 
persuades VA that it has in its possession facts sufficient 
to determine the amount of accrued benefits owing, could 
reasonably be considered "evidence in the file at [the] date 
of death".  Id. at 112.

In an August 1993 opinion of VA's General Counsel (GC), the 
GC noted that certain prima facie evidence of record prior to 
death may establish entitlement for accrued benefits purposes 
where confirming evidence is furnished in support of the 
accrued-benefit claim.  The GC opinion stated (referring to 
the Conary case) that since EVR's submitted before the 
beneficiary's death reflecting recurring, predictable, and 
reasonably estimable medical expenses provide a sufficient 
evidentiary basis for a prospective computation of medical 
expenses, such evidence may be considered "evidence in the 
file at [the] date of death" for purposes of entitlement to 
accrued benefits.  If such evidence makes a prima facie case 
of entitlement, GC did not believe that VA would be precluded 
from considering other evidence, e.g., an EVR submitted after 
the beneficiary's death for the limited purpose of verifying 
the accuracy of its determination.  See VAOPGPREC 6-93 (Aug. 
9, 1993).

The Board later requested another GC opinion to clarify the 
foregoing opinion.  And the GC subsequently held that, where 
a veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death, "[a]ccrued pension 
benefits may be allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the date of a veteran's 
death permitted prospective estimation of unreimbursed 
medical expenses, regardless of whether unreimbursed medical 
expenses were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death."  Significantly, 
the GC further held that, where a veteran had in the past 
supplied evidence of unreimbursed medical expenses that, due 
to the static or ongoing nature of the veteran's medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts that, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94 (May 2, 1994).

In this case, the veteran filed an MER (VA Form 21-8416) in 
January 2000, which totaled $482.11 for expenses paid by him 
in 1999.  In January 2001, he filed an MER totaling $394.78 
for expenses paid by him in 2000.  In January 2002, he filed 
an MER totaling $1,120.57 for expenses paid by him in 2001.  
Except for calendar year 2000, which did not meet the minimum 
threshold requirement for a deduction, the RO retroactively 
adjusted his pension for the prior year based on these 
reported unreimbursed medical expenses.

In January 2003, the veteran submitted an MER totaling 
$1,178.17 for expenses paid by him in 2002.  Unfortunately, 
though, he died before the RO determined whether he was 
entitled to a retroactive adjustment of his pension for 2002 
based on those unreimbursed medical expenses.  The appellant 
now seeks accrued pension benefits based on those 
unreimbursed medical expenses.

According to the foregoing, the appellant would be entitled 
to accrued pension benefits based on the January 2003 MER 
that the veteran had submitted prior to his death.  The 
January 2003 MER is prima facie evidence that was on file at 
the time of his death.  The Board notes, however, that he did 
not submit proof of payment, receipts, invoices, etc., in 
order to verify these amounts.  In order for these expenses 
to be excluded from his income, there must be proof that 
these expenses were actually paid by him (i.e., out-of-pocket 
expenses).  See 38 C.F.R. § 3.272(g) (2004).  Although he 
submitted a list of these expenses, he did not submit the 
underlying proof of payment.  So a remand is necessary to 
allow the appellant an opportunity to submit this 
information.

Unreimbursed Medical Expenses Related to Hospital and 
Ambulance Services

As mentioned, the appellant also requested accrued benefits 
for unreimbursed hospital and ambulance bills.  

In the February 2004 SOC, the RO explained the denial of 
these benefits, stating the appellant had not shown proof 
that she paid these bills, and therefore she would not be 
entitled to benefits according to 38 C.F.R. § 3.1000(a)(4).  
Section 3.1000(a)(4) provides that, in all other cases, only 
so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial.  It currently is unclear whether 
these bills were paid, and if so, by whom.  So a remand is 
necessary to allow her to provide proof of payment and to 
clarify who, if anyone, paid these bills.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the appellant a letter informing 
her of her right to designate a veteran's 
service organization (VSO) as her 
representative, including the DAV that 
represented her late father-veteran.  
Enclose VA Form 21-22, instructing her to 
fill it out and return it to VA if she 
wants to designate a representative.

2.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  

In particular, VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the 
appellant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
appellant about the information and 
evidence that VA will seek to provide; 
(3) inform the appellant about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell the appellant to provide any 
evidence in the her possession pertaining 
to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004).  

This VCAA notice must inform the 
appellant that she must provide proof of 
payment of any unreimbursed medical 
expenses she is claiming.  Proof of 
payment may include, but is not limited 
to, canceled checks, bank account 
records, account statements, etc.

If the RO deems it necessary to establish 
entitlement, this notice must also 
request that the appellant submit 
evidence establishing her relationship to 
the veteran.  This may include a record 
of any changes to her last name, once 
married.

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the appellant's 
claim in light of the additional evidence 
obtained.  If it is not granted to her 
satisfaction, prepare a supplemental SOC 
(SSOC) and send it to her and her 
representative, if any.  Give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the appellant, if any, until further 
notice is received.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




